Citation Nr: 0118408	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claim.

In January 2001, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  


FINDINGS OF FACT

1.  In February 1996, the Board denied entitlement to service 
connection for a psychiatric disorder.

2.  None of the evidence received since 1996 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 1996 Board decision that denied the claim of 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West Supp. 2000).

2.  New and material evidence has not been received, and the 
claim for service connection for a psychiatric disorder may 
not be reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became law.  This new law applies to all claims that, as in 
this case, were filed before the date of the law's enactment, 
and were not yet finally adjudicated as of that date.  This 
new law also contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist and 
does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ."  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In addition, it is observed that VA has already fulfilled the 
notice and duty to assist requirements of the VCAA as it 
pertains to this particular case.  For instance, the veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the August 1997 rating 
decision, June 1998 statement of the case, and March 1999 
supplemental statement of the case, and also by the hearing 
officer in connection with the personal hearing that was held 
in November 1998.  The RO obtained the veteran's VA treatment 
records and his Social Security Administration (SSA) records, 
and there is nothing that would suggest the existence of 
unobtained evidence that might provide information that could 
serve to reopen the finally denied claim.  See Graves v. 
Brown, 6 Vet. App. 166, 171 (1994).  The veteran has not 
stated that any treatment records that are missing and should 
be obtained would contain any medical opinions or other 
pertinent information associating his psychiatric disorder to 
his military service or to an incident therein.  He also has 
specifically denied receiving any post-service psychiatric 
treatment prior to 1992, with the exception of from a private 
doctor in Tijuana in 1988 whose records were said to be not 
available.  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000). 

In February 1996, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.  When the 
Board disallows a claim, a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  A decision of the Board is final unless the Chairman 
orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West Supp. 2000); 38 C.F.R. § 20.1100 (2000).  Since 
reconsideration has not been ordered in this case, the 
February 1996 Board decision is final.

In August 1996, the veteran again filed a claim for service 
connection for a psychiatric disorder.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

At the time of the February 1996 Board decision, the evidence 
of record showed that the veteran served on active duty until 
February 1983, and was first diagnosed as having, inter alia, 
major depression versus dysthymia in 1992, with the veteran 
giving a history of depression, anxiety, and pulling out his 
hair since active service.  Service medical records were 
negative for any findings of a psychiatric disorder.  
Examination in March 1981 revealed no evidence of organic or 
psychiatric disease.  Psychiatric evaluation was also normal 
on separation examination in December 1982.  The evidence did 
not show or establish that the post-service psychiatric 
disorder was related to any in-service disease or injury.  
Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The evidence received subsequent to February 1996 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since 1996, the following 
evidence has been received:

? The veteran's contentions, including those raised at 
personal hearings in 1998 and 2001;

? A list of the veteran's prescriptions from 1997 to 1998;

? December 1997 and November 1998 statements from the 
veteran's mother and father, as well as testimony from the 
veteran's father, that they observed changes in the 
veteran's behavior after his separation from service;

? SSA records, including those from VA dated from 1992 to 
1996, from Fernando D. Kwiatkowski, M.D. dated in 1993, 
and from Pablo O. Perez Torrado, M.D. dated in 1997 and 
1998, showing, in pertinent part, that the veteran was 
diagnosed as having major depression and that this 
disability began in 1992; and

? Records of VA outpatient and hospitalization treatment 
rendered between 1994 and 1997, showing continued 
treatment for a psychiatric disorder.

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a 
psychiatric disorder that had its onset during or is related 
to active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the Board in 1996, and are basically cumulative and 
not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The parents' statements concerning their observation of the 
veteran's symptomatology after service, while competent to 
show their recollection of his symptoms, are not cognizable 
to establish the onset of a psychosis within one year of the 
veteran's separation from service.  Lay evidence alone will 
not support a finding on medical questions requiring special 
expertise or special knowledge, such as diagnosis or 
causation of a disease.  See Espiritu, supra.  Accordingly, 
while new, these statements are not material.

Some of the VA treatment records obtained in conjunction with 
the petition to reopen the claim were of record at the time 
of the February 1996 Board decision and are, therefore, not 
new. 

Further, the new medical records showing diagnoses of a 
psychiatric disorder many years after service, such as major 
depression, are cumulative.  There was medical evidence 
before the Board in 1996 showing that the veteran suffered 
from a psychiatric disorder.

Nor do the medical records in any way provide a medical 
linkage of any current psychiatric disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran has any psychiatric disorder that 
had its onset during active service or within one year after 
his separation from service or that is related to any in-
service disease or injury.  Although Dr. Kwiatkowski stated 
that the veteran had a 12-year history of depression in 1993, 
this was based upon the veteran's statement that he had been 
struggling with mental illness for 12 years.  The statement 
does not clearly demonstrate that based upon his medical 
expertise, Dr. Kwiatkowski found a causative relationship 
between the veteran's active service and his current 
psychiatric disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  
Accordingly, even if new, the Board finds that these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.

Medical records that do not mention a psychiatric disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

The list of prescriptions submitted by the veteran, while 
new, is not material.  It in no way establishes that the 
veteran has a psychiatric disorder related to active service, 
and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence received 
subsequent to February 1996 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disorder is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

